department of the treasury washington dc person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-134945-15 date date internal_revenue_service number release date index number -------------------------------------- ------------------------------------ -------------------------------- ty ------ taxpayer -------------------------------- year ------ year ------ year ------ year ------ company a -------------------------- company b ------------------ e dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep --------- ---------------- -------------- --------- ------- ------------- --------- --------- ------------- ---------- ---------- ---------- dear -------------------------------- this is in reply to the taxpayer’s request for a ruling requesting permission to use an alternative method of basis recovery under sec_15a_453-1 of the temporary regulations under the installment_sales revision act of to report payments from a contingent_payment_sale in accordance with sec_15a_453-1 the taxpayer filed its ruling_request prior to the due_date including extensions of its year tax_return facts plr-134945-15 the taxpayer uses a cash_basis method_of_accounting and a calendar tax_year he is the tax owner under sec_671 of the code of trust c and through that trust was the beneficial_owner of approximately e of company a an s_corporation on a fully-diluted basis after considering fully vested option holders of the company in year company a entered into a merger with company b a publically-traded corporation whereby company a would become the wholly-owned indirect subsidiary of company b consideration in the form of cash and company b shares was paid to company a shareholders in an initial_amount of dollar_figuref payable in year and then three deferred payments payable on the successive anniversaries of the merger closing in year year and year the deferred payments are each an amount equal to dollar_figureg multiplied by a fraction with a numerator equal to the average of the closing market prices of company b shares over the previous five trading days and a denominator equal to dollar_figureh the approximate share price of company b at the time of the merger the first deferred payment also included adjustments consisting of certain post-merger true-ups by the time of the first deferred payment in year share prices for company b had declined to dollar_figurei based on this share price the first deferred payment was dollar_figurej the taxpayer estimates that its share of the deferred payments after accounting for remaining transaction costs will be year dollar_figurek year dollar_figurel year dollar_figurel in total the taxpayer estimates based on the year share price that taxpayer’s share of the purchase_price it will receive in exchange for taxpayer’s ownership_interest in company a will be dollar_figurem further taxpayer’s tax basis in its ownership_interest at the time of sale was dollar_figuren the taxpayer requests a ruling that it be permitted to use an alternative method of basis recovery as described below under sec_15a_453-1 to report payments from the contingent_payment_sale of taxpayer’s ownership_interest in company a to company b because the normal basis recovery rule set forth in sec_15a_453-1 will substantially and inappropriately defer recovery_of basis based on company b’s share price pursuant to sec_15a_453-1 taxpayer asserts that its proposed alternative method of basis recovery is a reasonable method of ratably recovering basis and that over time taxpayer likely will recover basis at a rate at least twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule law and analysis plr-134945-15 sec_453 of the code provides as a general_rule that income from an installment_sale shall be taken into account under the installment_method for federal_income_tax purposes sec_453 defines the term installment_sale to mean a disposition of property if at least one payment is to be received after the close of the taxable_year in which the disposition occurs the term installment_method is defined in sec_453 as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_453 provides that the secretary_of_the_treasury shall prescribe regulations providing for ratable basis recovery in transaction where the gross_profit or the total_contract_price or both cannot be readily ascertained sec_15a_453-1 of the temporary income_tax regulations defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a_453-1 provides that a contingent_payment_sale will be treated as having a maximum selling_price if under the terms of the agreement the maximum amount of sales proceeds that may be received by the taxpayer can be determined as of the end of the taxable_year in which the sale_or_other_disposition occurs generally the taxpayer’s basis shall be allocated to payments received and to be received by treating the stated maximum selling_price as the selling_price for purposes of sec_15a b if however application of the foregoing rules in a particular case would substantially and inappropriately accelerate or defer recovery_of the taxpayer’s basis a special rule will apply the taxpayer has made an installment_sale for a fixed period but for a contingent sales_price accordingly taxpayer is subject_to the rules of sec_15a_453-1 that section provides generally that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which the sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer’s basis shall be allocated to the taxable years in which payments are to be received in equal annual increments additionally sec_15a_453-1 provides generally that if in any taxable_year no payment is received or the payment received is less than the basis allocated to that year no loss shall be allowed unless the taxable_year is the final payment year under the agreement when no loss is allowed the unrecovered portion of basis allocated to the taxable_year is carried forward to the next succeeding taxable_year plr-134945-15 sec_15a_453-1 further provides that a special rule under sec_15a c will apply if application of the foregoing general rules would substantially and inappropriately accelerate or defer recovery_of the taxpayer’s basis in a particular case sec_15a_453-1 provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer’s basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recover of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer’s basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred based on share prices in year the taxpayer expects to receive the following payments in the years noted below year dollar_figureo year dollar_figurek year dollar_figurel year dollar_figurel pursuant to sec_15a_453-1 when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sales_price agreement is fixed the taxpayer’s basis inclusive of selling_expenses shall be allocated to the taxable years in which payment may be received under the agreement in equal annual increments because in this case the stated maximum selling_price was not determinable as of the close of year but the maximum plr-134945-15 period over which the payments may be received under the contingent purchase agreement is fixed ie years under the normal basis recovery rule the taxpayer’s basis should be allocated to the taxable years in which payment may be received under the purchase agreement in equal annual increments the application of this rule assuming no change in company b’s stock price from year is illustrated in scenario below beginning basis -------------------- ---------------------- ------------------ ----------------- ----------------- -------------------- --------------------- ------------------- ---------------------- ------------------------- ------------------------- year ----------- year ----------- year ----------- year ----------- ------------ ----------- ----------- ----------- ------------ ------------ --- ------ ------------ ------------ ------------ ---- ------------ ------------ ------------ ---- ------------ --- ------------ ------ note in year the amount of deferred basis would be dollar_figurep which would be recognized as a loss as is demonstrated in scenario above application of the normal basis recovery rule set forth in sec_15a_453-1 assuming no change in company b’s stock price would substantially and inappropriately defer recovery_of basis based on immediate past relevant share prices resulting in a disproportionately large gain in year and a disproportionately large loss in year pursuant to sec_15a_453-1 the taxpayer may use an alternative method of basis recovery if the taxpayer can show that a the alternative method is a reasonable method of ratably recovering basis and b under the alternative method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule under the taxpayer’s proposed alternative method the taxpayer will allocate the ratio of basis to each installment_payment as that installment_payment bears to the estimated amount of aggregate payments_to_be_received by the taxpayer during the 4-year term of the installment_obligation based on the year stock price the basis recovery would be as reflected in scenario below plr-134945-15 scenario - alternative basis recovery beginning basis ------------------------------------ -------------------------------- ------------------------- --------------------- year ------------ ------------ ------ ------------ ------------ year ------------ ----------- ---- ----------- ----------- year ----------- ----------- ---- ----------- ----------- year ----------- ----------- ----------- ---- --- as illustrated above the taxpayer’s proposed alternative basis recovery method is a reasonable method of ratably recovering basis and the taxpayer will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the normal basis recovery rule based on the information provided by the taxpayer the proposed alternative basis recovery methodology thus satisfies the requirements of sec_15a_453-1 conclusion based on the information provided and the representations made we conclude that the taxpayer’s proposed alternative basis recovery method is a reasonable method of ratably recovering basis and that the use of the proposed alternative method of basis recovery will result in basis recovery at a rate more than twice as fast as the rate at which basis would be recovered under the normal basis recovery rules accordingly the taxpayer’s use of the proposed alternative method of basis recovery is approved except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-134945-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch income_tax accounting cc
